Citation Nr: 1046381	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for congenital 
coloboma of the iris, choroid and retina of the left eye (claimed 
as left eye disability).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran reportedly served on active duty from June 1969 to 
June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from 
May 2004 and March 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran testified at a hearing before the Board in September 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he suffers from PTSD as a result of two 
stressful events which occurred during active service.  First, he 
alleges that he had to clean boats in service after they were 
involved in firefights.  He stated that this included cleaning up 
little pieces of bone fragments.  The Board notes that the 
Veteran served as a boatswain's mate during service.  

The second stressful event reported by the Veteran was that he 
was around wounded soldiers when he was hospitalized during 
service.  The Board notes that the Veteran was hospitalized 
during service.  

There does not need to be corroboration of every detail of a 
Veteran's account of a stressful incident in order to concede 
personal exposure to it.  Pentacost v. Principi, 16 Vet. App. 
124, 128 (2002).  Thus, given that the Veteran's duties and 
experiences shown in the record are consistent with the two 
stressful incidents he describes, the Board concludes that a VA 
psychiatric examination is needed by an examiner who will review 
the medical records in this case, provide a current diagnosis, 
and express an opinion as to the likelihood that a current 
psychiatric disorder is the result of the stressful incidents the 
Veteran experienced in service or is otherwise related to any 
other event, disease, or injury shown in active service.

In this regard, VA's duty to assist includes providing the 
claimant a medical examination or obtain a medical opinion when 
such an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  In this case, the private and VA treatment records 
do not provide an etiological opinion linking any psychiatric 
disorder to the in-service stressors, and the Veteran has not had 
a VA examination in connection with his claim for an acquired 
psychiatric disorder, including PTSD.  Such an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations, occurred which would support incurrence 
or aggravation, (3) an indication that the current disability may 
be related to the in-service event, and (4) insufficient evidence 
to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With regard to the second criterion, the Board notes 
that a diagnosis of PTSD by mental-health professional must be 
presumed (unless evidence shows to the contrary) to have been 
made in accordance with applicable criteria in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) as to both 
adequacy of symptomatology and sufficiency of in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 38 
C.F.R. §§ 3.304(f), 4.125.  Considering this, and for the reasons 
noted above, the Board concludes that such an examination and 
opinion is needed to decide this case.

Service connection for a left eye disability was denied in a 
March 1985 rating decision.  The Veteran did not file a Notice of 
Disagreement, thus the rating decision is final.  38 U.S.C.A. 
§ 7105.  The Veteran has attempted to reopen the claim.  The RO 
denied the request in the May 2004 and March 2005 rating 
decisions, and the present appeal ensued. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service- connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In this case, the Veteran was not provided with notice in 
accordance with the above.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with 
notice under 38 U.S.C.A. § 5103(a) that 
complies with Kent v. Nicholson, 20 Vet.App. 1 
(2006) as to the claim to reopen the matter of 
service connection for left eye disability.  

2.  The Veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and etiology 
of any acquired psychiatric disorder, 
including PTSD.  The claims folder and a copy 
of this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examiner must indicate that the claims 
folder was reviewed, and report of the 
examination should include a discussion of 
the Veteran's medical history and assertions.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should state whether the 
Veteran's current symptomatology is 
indicative of PTSD in accordance with the 
DSM-IV criteria, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is the 
result of the claimed in-service stressors of 
cleaning up boats that had been involved in 
firefights or being around wounded soldiers 
in a hospital.  If a psychiatric disorder 
other than PTSD is diagnosed, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that such disorder 
is etiologically related to service.  A 
complete rationale should be provided for any 
opinion expressed.

3.  After completion of the above, the RO 
should readjudicate the matters on appeal.  
If the benefits sought are not granted, issue 
to the Veteran a supplemental statement of 
the case and afford the Veteran the 
appropriate time period within which to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

